DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-12, 14-17, and 20-23 were previously pending.  Claims 1, 15, and 20 were amended in the reply filed December 28, 2020.  Claims 1, 3-12, 14-17, and 20-23 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  With respect to MPEP Step 2A - Prong One, Applicant presents a characterization of the claims (Remarks, 9) but does not explain why even this characterization does not recite the abstract idea identified in the rejection.  With respect to MPEP Step 2A - Prong Two, Applicant's arguments (Remarks, 11-12) are not persuasive for reasons already of record.  See Non-Final Rejection mailed Sept. 25, 2020, ¶¶ 5-6.   As numerous Federal Circuit decisions have decided, the mere presence of elements such as a generic communication device, database, etc. does not mean that the claim is not directed to an abstract idea.  Applicant's invention merely uses them as tools to implement the abstract idea of upgrading tickets.  A processor is not "integral" to abstract operations such as notifying a user of an offer along with a notice of a period of time until the offer expires.  Such elements are purely abstract commercial/marketing/sales activities, and could be implemented without the use of computers.  Using generic scannable codes to communicate information does not change the abstract nature of upgrading a seat for a person at a venue.  See Non-Final Rejection mailed Sept. 25, 2020, ¶ 6, citing Secured Mail Solutions v. Universal Wilde. 
Applicant's arguments filed with respect to the rejection made under § 103 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-17, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites to "cause the offer to be displayed on the communication device of the user along with a notice of a period of time until the offer expires, the period of time being a set period of time from when the communication device obtained the code."  Offer expiration times are only mentioned in ¶ 0061 of the (published) application.  This passage merely supports the existence of an expiration time for the offer.  It does not support display of a notice of a period of time until the offer expires, nor does it support that the period of time is a set period of time from when the communication device obtained the code.  Elsewhere the Specification supports: "The application and/or upgrade received by the application may be time sensitive and may delete after a set period of time from when the user scans/images the code." ¶ 0011.  "The application and/or received data may be time or location sensitive, so that the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 14-17, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3-12, 14-17, and 20-23, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of upgrading a seat for an event at a venue using displayable codes and listing the original ticket for resale This is reflected in limitations of the independent claims—including to receive a ticket request that includes a code from a user in possession of a first event admission ticket for a venue, wherein the first event admission ticket provides a first seat associated with first seating information to the use, and wherein the ticket request is initiated in response to obtaining the code in the venue; access the first seating information for the first event admission ticket; access available event admission ticket information for available seats at the venue, wherein the code presented at the venue comprises a location specific 
This is a method of organizing human activities because it recites collecting and analyzing information for the ticket purchasing/selling behaviors of people; as well as relationships between the venue operator and attendees (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). 
It is similar to other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., ticketed event admission) and data collection related to such transactions; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014)—using an advertisement as currency/medium of exchange for a good, similar because at another level of abstraction the claims could be characterized as using a first event admission ticket as currency/medium of exchange for a second event admission ticket; Secured Mail Solutions v. Universal Wilde, 873 F.3d 905 (Fed. Cir. 2017)—communicating information See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("processor," "communication device," "memory," "computer readable medium," "database"—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., ("modules," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, and transmitting data).  While the claims recite the communication device obtaining the code that is presented on a display to initiate the request, there is no specificity set forth and this merely amounts to a pre-solution data-gathering activity (see MPEP 2106.05(g)).
The claims only gather data and manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("processor," "communication device" (including its ability to "obtain" a code on a display), "memory," "computer readable medium," "database"—see published Specification ¶¶ 0016-19, 71-77, describing these at a high level of generality, as "general purpose," as commercially available products (e.g., Apple iPad), and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (e.g., resale listing for the first ticket—claim 3, accept or decline posting of the resale listing—claim 5, payment—claim 6, ticket resale—claim 7, updating ticket data—claim 8, seating information—claim 16, adding subject matter relating to managing social relationships—claim 17, calculating prices and values based on auction data—claims 21-23, etc. for their analogous claims).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment (including to access and record media—claims 9-11) and instructions to implement the abstract idea.  Although they recite a bar code or QR code (claim 4) and further limit the placement and content of the generic code (claims 12-14) these are merely used for data gathering activities (See MPEP 2106.05(g)) and using the general technological environment as a See Return Mail, Inc. v. USPS, 868 F.3d 1350, 1369 (Fed. Cir. 2017) ("[The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.").
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (i.e., a bar code or QR code—claim 4, access and record media—claims 9-11, placement and content of the generic code—claims 12-14), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known and generic components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0067 (bar code/QR code), ¶ 0025 (media capture and display on generic hardware).  These are described in no more detail than the claims themselves, indicating that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.  A recitation of the use of “existing scanning and processing technology to recognize and store data from specific data fields such as amounts, addresses, and dates” did not amount to significantly more than the “abstract idea of recognizing and storing information from hard copy documents using a scanner and a computer.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014), cert. denied, 136 S. Ct. 119 (2015).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donner, U.S. Pat. No. 7,280,975 (Reference A of the PTO-892 part of paper no. 20171130) in view of Daboub, et al., U.S. Pat. No. 8,991,688 (Reference A of the PTO-892 part of paper no. 20200302) and Gluck, U.S. Pat. Pub. No.  2008/0275786 (Reference A of the attached PTO-892). 
As per claim 1, Donner teaches system comprising: 
one or more machine-readable media storing instructions which, in response to being executed by at least one processor, cause the system to perform operations (col. 15, lines 47-52), the operations comprising:
receive a ticket request that includes a code from a user in possession of a first event admission ticket for a venue, wherein the first event admission ticket provides a first seat associated with first seating information to the user (col. 20, lines 1-19; col. 21, lines 1-49; col. 24, lines 22-26);
access the first seating information for the first event admission ticket; access available event admission ticket information for available seats at the venue; and determine an offer comprising a second event admission ticket using the available event admission ticket information and the first seating information for the first event admission ticket, wherein the second event admission ticket provides a second seat associated with second seating information for the second event admission ticket (col. 12, lines 13-54; col. 20, lines 1-19; col. 24, lines 22-25; col. 31, line 47—col. 32, line 11); 
communicate the offer to the communication device of the user in possession of the first event admission ticket (col. 12, lines 13-54; col. 14, lines 35-58); 

a database, stored on a non-transitory memory, that comprises the first seating information for the first event admission ticket, the available event admission ticket information, and the offer (col. 21, lines 25-51; col. 31, lines 47-64).
Donner does not explicitly teach that the request is from a communication device of a user; the ticket request is initiated by the communication device in response to the communication device obtaining the code that is presented on a display in the venue; wherein the code presented at the venue comprises a location specific code such that accessing available event admission ticket information comprises identifying available seats which are located at a physical location in the venue corresponding to a location where the code is presented; which is taught by Daboub (col. 1, lines 51-61; col. 3, lines 63—col. 4, line 9; col. 4, lines 28, 41-54; see also col. 5, lines 20-21, 41—upgraded ticket for a seat on an airplane).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Daboub—namely, to minimize the amount of input necessary by the user (col. 5, lines 13-14).  Moreover, this is merely a combination of old elements in the art of ticketing (see col. 5, lines 20-21, 41—upgraded ticket for a seat on an airplane.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While the offer being sent when the communication device obtained the code is taught by Daboub (see above), the references do not explicitly teach to cause the offer to be displayed on the communication device of the user along with a notice of a period of time until the offer expires, the period of time being a set period of time from when the offer is sent.  However, this is taught by Gluck (¶¶ 0013, 25).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Gluck—namely, to give the customer a visual indication of the time remaining until the incentive expires (¶ 0013), therefore making them make a quicker decision to complete the 
As per claim 4, Donner in view of Daboub and Gluck teaches claim 1 as above.  Daboub further teaches the code comprises one of a bar code and a QR code (col. 1, line 55), which would have been obvious to incorporate for the same reasons as in claim 1 above. 
As per claim 6, Donner in view of Daboub and Gluck teaches claim 1 as above.  Donner further teaches the first response comprises a payment for a price difference between the first event admission ticket and the second event admission ticket (col. 12, lines 13-54; col. 14, lines 51-60; col. 18, line 23; col. 20, lines 1-19). 
As per claim 12, Donner in view of Daboub and Gluck teaches claim 1 as above.  Daboub further teaches the code is presented along a path between an entrance to the venue and the first seat (col. 4, lines 37-53), which would have been obvious to incorporate for the same reasons as in claim 1 above. 
As per claim 14, Donner in view of Daboub and Gluck teaches claim 1 as above.  Daboub further teaches a display sign presenting the code, and to image the code to receive the offer (col. 3, lines 9-11; col. 3, lines 63—col. 4, line 9; col. 4, lines 37-53), which would have been obvious to incorporate for the same reasons as in claim 1 above.  The content (i.e., the "notice") on the display sign is being interpreted as non-functional descriptive material.  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  The notice on the sign only has See id.).
As per claim 15, Donner in view of Daboub and Gluck teaches a method comprising: steps implementing the functions of analogous claim 1 (see citations and obviousness rationale above). 
As per claim 16, Donner in view of Daboub and Gluck teaches claim 15 as above.  Donner further teaches the ticket request further comprises at least one of information for the first event admission ticket and the first seating information (col. 21, lines 1-49; col. 24, lines 22-25). 
As per claim 17, Donner in view of Daboub and Gluck teaches claim 15 as above.  Donner further teaches determining at least one other user seated in the venue; and communicating contact information for the at least one other user to the communication device (col. 34, line 43—col. 35, line 54). 
As per claim 20, Donner in view of Daboub and Gluck teaches a non-transitory computer readable medium comprising a plurality of machine-executable instructions which when executed by at least one processor of a system cause the system to perform or control performance of a method comprising: steps implementing the functions of analogous claim 1 (Donner col. 500, lines 4-26; see also citations and obviousness rationale above).

Claims 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Donner in view of Daboub, et al. and Gluck as applied to claim 1 above, further in view of Denker, et al., U.S. Pat. Pub. No.  2009/0164635 (Reference A of the PTO-892 part of paper no. 20180408).
As per claim 3, Donner in view of Daboub and Gluck teaches claim 1 as above.  Donner does not explicitly teach to: determine a resale listing including an offer price for the first event admission ticket; communicate the resale listing including the offer price for the first admission ticket to the communication device of the user; which is taught by Denker (¶¶ 0120, 125, 172).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Denker—namely, to facilitate the approval of ticket resale to another customer.  Moreover, this is merely a combination of old 
As per claim 5, Donner in view of Daboub, Gluck, and Denker teaches claim 3 as above.  Denker further teaches to receive a second response from the user including one of an acceptance of a posting of the resale listing including the first event admission ticket at the offer price and a declination of the posting of the resale listing including the first event admission ticket at the offer price (¶¶ 0120, 125, 172), which would have been obvious to incorporate for the same reasons as in claim 3 above.
As per claim 7, Donner in view of Daboub, Gluck, and Denker teaches claim 5 as above.  Donner further teaches operations to list the resale listing on a ticket marketplace for a resale purchase (col. 12, lines 13-54; col. 14, lines 35-60).  Denker further teaches this is in response to the response from the user including the acceptance of the resale listing (¶ 0120), which would have been obvious to incorporate for the same reasons as in claim 1 above. 
As per claim 8, Donner in view of Daboub, Gluck, and Denker teaches claim 7 as above.  Donner further teaches operations to update the available event admission ticket information with at least one of the first event admission ticket and the first seating information (col. 12, lines 13-54; col. 14, lines 35-60; col. 31, lines 47-64). 
As per claim 9, Donner in view of Daboub, Gluck, and Denker teaches claim 5 as above.  Donner further teaches operations to access media of the user, and to communicate the media to a venue display device at the venue (col. 31, line 47—col. 32, line 11; col. 53, line 64—col. 54, line 17—ticket information used to guide user to seat via display). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donner in view of Daboub, et al., Gluck, and Denker, et al. as applied to claim 5 above, further in view of Spriegel, et al., U.S. Pat. Pub. No.  2008/0262926 (Reference A of the PTO-892 part of paper no. 20200914).
As per claim 10, Donner in view of Daboub, Gluck, and Denker teaches claim 5 as above.  Donner further teaches a media capture device at the venue configured to record media of the user at the venue and output the media for display using a venue display device (col. 31, line 47—col. 32, line 11; col. 53, line 64—col. 54, line 17—ticket information used to guide user to seat via display).  Even if the ticket information is interpreted not to qualify as the recited limitations, they are also taught by Spriegel (¶¶0010, 18-19).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Spriegel—namely, to increase fan engagement and attendance.  Moreover, this is merely a combination of old elements in the art of managing live events.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 11, Donner in view of Daboub, Gluck, Denker, and Spriegel teaches claim 10 as above.  Donner further teaches the media comprises an image or a video of the user approaching the second seat (col. 21, lines 41-43).  Moreover, this merely further limits the non-functional descriptive material of the media (image or video) content.  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  The contents of the media video does not exploit or interrelate with any underlying structural or manipulative element and, therefore, it is not "functionally related to the substrate."  Id.  The particular content (an image or a video of the user approaching the second seat) does not depend on the structure of the capture or display device or transform them into something other than a capture or display device, and the capture or display device structural elements do not depend on the video or image contents. See Ngai, 367 F.3d at 1339 ("[T]he printed matter in no way depends on the kit, and the kit does not depend on the printed matter."). Thus, the claim recites non-functional descriptive material.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donner in view of Daboub, et al. and Gluck as applied to claims 1 and 15 above, further in view of Denker, et al., and Sussman, et al., U.S. Pat. Pub. No.  2007/0055554 (Reference A of the PTO-892 part of paper no. 20191217). 
As per claim 21, Donner in view of Daboub and Gluck teaches claim 1 as above.  Donner further teaches the operations further configured to: determine auction data for one or more other users that have upgraded an event admission ticket for the venue (col. 12, lines 30-47).  The references do not explicitly teach to determine a resale listing including an offer price for the first event admission ticket; which is taught by Denker (¶¶ 0122, 125, 172) and would have been obvious to incorporate for the same reasons as the elements from Denker in claim 3 above.  The references do not explicitly teach the price is based on the auction data; which is taught by Sussman (¶¶ 0091, 96, 110).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sussman—namely, to maximize revenues based on historical data.  Moreover, this is merely a combination of old elements in the art of ticketing.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 22, Donner in view of Daboub, Gluck, Denker, and Sussman teaches claim 21 as above.  Sussman further teaches when the processor determines the auction data, the operations are further configured to determine a current value of the event admission ticket for the venue based on the auction data (¶¶ 0091, 110, 293-94, 301); which would have been obvious to incorporate for the same reasons as in claim 21 above. 
As per claim 23, Donner in view of Daboub and Gluck teaches claim 15 as above.  Donner, Daboub, Denker, and Sussman teach the limitations of analogous claims 21 and 22 (see citations and obviousness rationale above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griffiths, U.S. Pat. Pub. No.  2012/0166268 (Reference B of the attached PTO-892) relates to incentive timers based on triggering acts (¶ 0009).
Kramer, et al., U.S. Pat. Pub. No.  2013/0137464 (Reference C of the attached PTO-892) relates to incentive timers based on triggering acts (Figs. 53, 101).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL VETTER/Primary Examiner, Art Unit 3628